EVERETT, Chief Judge
(concurring in the result).
This appeal concerns the cross-examination of appellant as to seven incidents of misconduct. Under the Military Rules of Evidence, a witness “may, ... in the discretion of the military judge,” be cross-examined about misconduct which tends to prove his untruthfulness. Mil.R.Evid. 608(b). In this regard, no distinction is made between *228the “accused and other witnesses.” Drafters’ Analysis, Appendix 18, Manual for Courts-Martial, United States, 1969 (Revised edition).* However, Mil.R.Evid. 403 still applies, so that a cross-examiner is not allowed to ask a question seeking to elicit information which, although relevant to the accused’s credibility, would be unduly prejudicial. Even though a military judge has great discretion concerning the scope of cross-examination, I doubt that the questions asked Watkins would be justified as proper cross-examination because they had little, if any, tendency to impeach his credibility, and they had great potential for prejudice.
In any event, when he allowed the question, the judge used a rationale which relied on Mil.R.Evid. 404(b). According to the judge, appellant’s answers might evidence “the likelihood that the accused, on this particular night, behaved in the way as he has behaved in the past concerning the course of conduct or a plan in his interplay with a woman in this kind of a relationship.”
In rejecting this rationale, the Court of Military Review observed:
We conclude that the military judge erroneously applied the principles of Mil. R. Evid. 404(b). From the judge’s own pronouncement, it is clear that the evidence was introduced to show that the accused possesses a certain type of character and reacts with violence towards women when he is drunk. This is precisely the situation that is meant to be prohibited by the rule. Calling such evidence a course of conduct, plan, design or modus operandi will not change that result.
Further, the proffered evidence was not relevant since the past and present offenses were not “strikingly similar.” United States v. Oliphant, 525 F.2d 505 (9th Cir.1975), cert. denied, 424 U.S. 972, 96 S.Ct. 1473, 47 L.Ed.2d 740 (1976); or “dramatically similar,” United States v. Bailleaux, 685 F.2d 1105 (9th Cir.1982), so as to indicate modus operandi.
17 M.J. 783, 785-86. I fully agree.
I also agree with the court below in this evaluation of the effects of the judge’s error:
Although the questioning of the accused on these extrinsic offenses was error, we find that he was not prejudiced thereby. In each instance, the accused denied that he had committed the extrinsic offenses, and when the prosecution was unable to offer any evidence that he had committed them, the military judge gave an appropriate limiting instruction, which, when read in its entirety, properly stated the law with sufficient clarity to be understood by the court members. United States v. Hatchett, 2 U.S.C.M.A. 482, 9 C.M.R. 112 (1953); United States v. Smith, 8 U.S.C.M.A. 582, 25 C.M.R. 86 (1958).
17 M.J. at 786 (footnote omitted).
Accordingly, I join in affirming the decision of the United States Air Force Court of Military Review.

 The provisions of the Manual for Courts-Martial, United States, 1969 (Revised edition), in effect prior to September 1, 1980, did make such a distinction. See paras. 1536 and 138g, Manual, supra. But cf. paras. 1536, 1496(1), and 138g, Manual for Courts-Martial, United States, 1951, which seem to draw no such distinction.